Citation Nr: 0306871	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a compensable evaluation for a superficial 
metallic foreign body wound of the back of the neck.

3.  Entitlement to a compensable evaluation for a left 
shoulder shell fragment wound.

4.  Entitlement to a compensable evaluation for a metallic 
foreign body wound of the volar surface of the left wrist.

5.  Entitlement to an initial compensable evaluation for a 
shrapnel wound scar of the scrotum.

[The issue of entitlement to service connection for skin 
rashes of the back, upper arms, and elbows will be addressed 
in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971 and is a recipient of the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for skin 
rashes of the back, upper arms, and elbows is also on appeal, 
but the Board has requested additional development in regard 
to this issue under the provisions of 38 C.F.R. § 19.9 
(2002).   This issue will therefore be addressed in a 
separate and forthcoming decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD is productive of serious symptoms, 
including nightmares, depression, irritability, severe sleep 
disturbances, and more nearly severe occupational impairment.   

3.  The scar resulting from the veteran's superficial 
metallic foreign body wound of the back of the neck is not 
ulcerated, has not been shown to be tender or painful on 
objective demonstration, and does not result in limitation of 
function of an affected part; however, this scar is in an 
exposed area and measures 0.6 centimeters by one centimeter.

4.  The scar resulting from the veteran's left shoulder shell 
fragment wound is not ulcerated, has not been shown to be 
tender or painful on objective demonstration, and does not 
result in limitation of function of an affected part.

5.  The scar resulting from the veteran's metallic foreign 
body wound of the volar surface of the left wrist is not 
ulcerated, has not been shown to be tender or painful on 
objective demonstration, and does not result in limitation of 
function of an affected part.

6.  The veteran's shrapnel wound scar of the scrotum is not 
ulcerated, has not been shown to be tender or painful on 
objective demonstration, and does not result in limitation of 
function of an affected part.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2002).

2.  The criteria for entitlement to a 10 percent evaluation 
for a superficial metallic foreign body wound of the back of 
the neck have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7805 (2002); 67 Fed. Reg. 58,448 
(2002).

3.  The criteria for entitlement to a compensable evaluation 
for a left shoulder shell fragment wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7805 (2002); 
67 Fed. Reg. 58,448 (2002).

4.  The criteria for entitlement to a compensable evaluation 
for a metallic foreign body wound of the volar surface of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7805 (2002); 67 Fed. Reg. 58,448 
(2002).

5.  The criteria for entitlement to an initial compensable 
evaluation for a shrapnel wound scar of the scrotum have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic 
Code 7805 (2002); 67 Fed. Reg. 58,448 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims for 
higher evaluations, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran, including VA 
treatment records dated through January 2002, and has 
afforded him VA examinations addressing his service-connected 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2001 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 2002).   
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  It 
also informed him of the evidence that had been obtained and 
considered.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The specific types of evidence needed to 
substantiate his claims will be discussed below in the 
context of the applicable diagnostic criteria.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
with the veteran's claim for an initial compensable 
evaluation for a shrapnel wound scar of the scrotum, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

III.  PTSD

In a September 1999 rating decision, the RO granted service 
connection for PTSD on the basis of his current diagnosis and 
his receipt of the Purple Heart Medal.  A 30 percent 
evaluation was assigned, effective from June 1999.  The RO 
increased this evaluation to 50 percent, effective from 
September 2000, in a November 2000 rating decision on the 
basis of an October 2000 VA examination showing increased 
psychiatric symptomatology, diagnosed as moderately severe.  
The 50 percent evaluation remains in effect and is at issue 
in this case.

The veteran underwent a VA PTSD examination in July 2001, 
during which he reported such symptoms as difficulty being 
around "too many people," sexual difficulties, and 
difficulty controlling his anger.  Also, he stated that he 
was working at a plant and making $8.00 per hour, less than 
when he restarted in March 2001.  He worked as needed, not 
necessarily for 40 hours per week.  

Upon examination, the veteran's hygiene was adequate, and he 
was fully oriented.  His speech was sparse, and there was no 
evidence of gross cognitive dysfunction.  His affect was 
flat.  While he denied suicidal/homicidal thoughts and 
psychotic symptoms, he reported hearing "his partners from 
Vietnam screaming when they were wounded."  Intrusive 
thoughts were described as atypical, except when the veteran 
was reminded of his experiences by the smell of diesel fluid.  
Frequent nightmares were reported, as well as waking up 
sweating and hyperaroused.  The veteran indicated that he 
avoided anything that would remind him of Vietnam.  While he 
stated that he had lost interest in many things, he was able 
to feel close to other people, particularly his children and 
grandchildren.  He also noted that he typically had severe 
sleep disturbances and was rarely able to sleep for more than 
one hour at a time.  Other symptoms included irritability, 
outbursts of anger, variable concentration, difficulty 
remembering if medications had been taken, extreme 
hypervigilance, nervousness upon hearing loud noises, and 
feeling down and sad since the death of his wife.  

The pertinent Axis I diagnosis was chronic PTSD, and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
The examiner noted that this score was based on "serious" 
symptoms and moderate-to-severe impairment in social and 
occupational functioning.  Also, the examiner stated that it 
was "at least as likely as not" that the veteran's PTSD was 
the cause of his current level of distress.

The claims file also includes VA treatment records dated 
through January 2002.  While these records indicate the 
continued presence of PTSD and depression, the veteran's 
treatment was largely focused on physical disorders. 

During his March 2002 VA Travel Board hearing, the veteran 
reported PTSD symptoms including difficulty sleeping, anger, 
irritability, nightmares, and difficulty concentrating.

The RO has evaluated the veteran's PTSD under the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002). 

Under this code section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board notes that the veteran has been found 
to suffer from "serious" PTSD symptoms.  These include 
frequent nightmares, severe sleep disturbances, irritability, 
and feelings of depression since the loss of his wife.  His 
occupational impairment was described by the July 2001 VA 
examiner as moderate to severe in degree.

Additionally, the examiner assigned a GAF score of 50.  Under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), this score contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that the examiner's assignment of a GAF score 
contemplating this high degree of psychiatric symptomatology 
strongly suggests that the veteran's PTSD symptoms are, in 
fact, more "severe" than "moderate" in degree.

Taken as a whole, the veteran's PTSD disability picture 
appears to fall somewhere between the criteria for a 50 
percent evaluation and that for a 70 percent evaluation.  
Under 38 C.F.R. § 4.7 (2002), where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Accordingly, it is the determination of the Board, after 
resolving all doubt in favor of the veteran, that a 70 
percent evaluation for PTSD is warranted.

That having been noted, the Board finds no basis for a 100 
percent evaluation for PTSD.  Indeed, the veteran is 
currently employed, and he has been noted to have effective 
relationships with several family members.  The remaining 
symptoms listed among the criteria for a 100 percent 
evaluation simply have not been shown in this case.

Overall, the evidence supports a 70 percent evaluation, but 
not more, for the veteran's PTSD.  To that extent, the appeal 
is granted.

IV.  Scars

In a July 1971 rating decision, the RO granted service 
connection for a shell fragment wound of the left shoulder, 
with two small well-healed superficial scars; one small 
metallic foreign body superficial wound of the back of the 
neck; and one small metallic foreign body superficial wound 
of the volar surface of the left wrist.  A single zero 
percent evaluation was assigned, effective from May 1971.  
However, a February 1993 rating decision reflects that 
separate zero percent evaluations were assigned for each of 
these three disabilities, effective from May 1971.  The RO 
first granted service connection for the shrapnel wound scar 
of the scrotum in the appealed August 2001 rating decision, 
and a zero percent evaluation was assigned as of January 
2001.  All of these zero percent evaluations remain in effect 
and are at issue in this case.

All of the veteran's scars were addressed by a February 2001 
VA scars examination, during which the veteran complained of 
residual scars and recurrent irritation of an elevated 
scrotum scar "over the years."  

The examination revealed multiple shrapnel skin wounds, all 
of which were healed.  Along the posterior aspect of the 
neck, there was a 6 millimeter (mm.) by 10 mm. and 1 mm. 
depressed healed scar from shrapnel.  Also noted were a 7 mm. 
by 10 mm, 1 mm. elevated healed scar along the left scapular 
area; two well-healed shrapnel scars along the left arm 
measuring 1.5 centimeters (cm.) by 2 cm. and 1.5 cm. by 1 cm, 
both elevated by 1 mm.; a 3.5 cm. by 1 cm. healed shrapnel 
scar along the inferior aspect of the left periorbital area, 
with 1 mm. of elevation; a 5 mm. healed shrapnel scar that 
was "flush with the skin" over the volar aspect of the left 
wrist; and a 1 cm. by 5 mm. scar, with 3 mm. of elevation, 
along the right side of the scrotum.

As to specific symptoms, the examiner noted that the 
veteran's scars were negative for ulceration or skin 
breakdown, inflammatory or edematous changes, keloid 
formations, or limitation of functioning.  The color of the 
scars was slightly lighter that that of the rest of the skin, 
except for the darker and more erythematous scar of the 
scrotum.  The diagnosis was multiple well-healed shrapnel 
scars, for the most part with slight elevation of the skin 
but without functional limitation.  All were described as 
slightly disfiguring.  

During his March 2003 VA Travel Board hearing, the veteran 
reported multiple scar symptoms.  First, he noted that his 
left shoulder scar would occasionally itch badly, change 
colors, and create a "catching" feeling in the shoulder.  
Second, he described a "pulling" sensation of the scar on 
the back of his neck.  Third, he confirmed tenderness of the 
left wrist scar.  Finally, he described discoloration and 
irritation of the scar of the scrotum with the rubbing of 
clothes.  

In this case, the RO has evaluated each of the veteran's 
scars at the zero percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  These provisions have been revised 
during the pendency of this appeal, and the veteran was 
notified of these revisions in a November 2002 Board letter. 
See 67 Fed. Reg. 58,448 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, in both the 
prior and the revised versions, a scar is for evaluation on 
the basis of limitation of function of the part affected.

The Board has also noted the provisions of Diagnostic Codes 
7800 (for the neck scar only), 7803, and 7804.

Under the prior version of Diagnostic Code 7800, in effect 
through August 29, 2002 and applicable throughout the 
pendency of this appeal under Karnas, a zero percent 
evaluation is warranted for a slightly disfiguring scar of 
the head, face, or neck; while a 10 percent evaluation is 
warranted for a moderately disfiguring scar of the head, 
face, or neck.  A 30 percent evaluation is in order in severe 
cases, especially if producing a marked an unsightly 
deformity of eyelids, lips, or auricles.

Under the revised version of Diagnostic Code 7800, in effect 
as of August 30, 2002, a minimum 10 percent evaluation is 
warranted for a scar with one "characteristic of 
disfigurement," while a 30 percent evaluation is in order 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or two or three 
"characteristics of disfigurement."  The "characteristics 
of disfigurement" include a scar of 5 or more inches (13 or 
more cm.) in length, a scar of at least one-quarter inch (0.6 
cm.) wide at its widest part, surface contour of the scar 
elevated or depressed on palpation, a scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Under the old criteria of Diagnostic Code 7803, a 10 percent 
evaluation is warranted for poorly nourished superficial 
scars with repeated ulceration.

Under the revised criteria of Diagnostic Code 7803, a 10 
percent evaluation is in order for a superficial and unstable 
scar.  An unstable scar is defined as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, while a superficial scar is one not associated with 
underlying skin damage.

Under the old criteria of Diagnostic Code 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.

Under the revised criteria of Diagnostic Code 7804, a 10 
percent evaluation is in order for a superficial scar that is 
painful on examination.

The Board has first considered all of the veteran's scars 
under the criteria of Diagnostic Codes 7803, 7804, and 7805.  
However, the February 2001 VA examination revealed no 
inflammatory changes, functional loss, or ulceration.  While 
the veteran has presented lay testimony as to tenderness and 
pain of several of his scars, the Board would point out that 
both versions of Diagnostic Code 7804 require objective or 
examination evidence of these symptoms.  In the absence of 
such evidence, however, there is no basis for compensable 
evaluations for any of the veteran's scars under these three 
diagnostic code sections.

However, the veteran's posterior neck scar falls into one of 
the categories of scars addressed by Diagnostic Code 7800.  
Under the revised provisions of this section, one 
"characteristic of disfigurement" warranting a 10 percent 
evaluation is a scar of at least one-quarter inch (0.6 cm.) 
wide at its widest part.  The veteran's scar has been 
measured as 6 mm. by 10 mm., which equates to 0.6 cm. by 1 
cm.  As such, as this scar is at least 0.6 cm. at its widest 
part, one "characteristic of disfigurement" has been shown, 
and the criteria for a 10 percent evaluation have been met.  
That having been noted, none of the remaining 
"characteristics of disfigurement" have been objectively 
shown, and there is no basis for a 30 percent evaluation 
under the revised criteria.  Also, as there is no evidence 
that the disfigurement resulting from this scar is severe, 
there is no basis for a 30 percent evaluation under the old 
criteria of Diagnostic Code 7800.

In summary, the evidence supports an evaluation of 10 
percent, but not more, for a superficial metallic foreign 
body wound of the back of the neck; to that extent only, the 
appeal is granted.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to a 
compensable evaluation for a left shoulder shell fragment 
wound, a compensable evaluation for a metallic foreign body 
wound of the volar surface of the left wrist, and an initial 
compensable evaluation for a shrapnel wound scar of the 
scrotum, and those claims must be denied.

In reaching its determination as to the denied claims, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 2002). 

V.  Consideration under 38 C.F.R. § 3.321(b)(1) (2002)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).











	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a 10 percent evaluation for a superficial 
metallic foreign body wound of the back of the neck is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to a compensable evaluation for a 
left shoulder shell fragment wound is denied.

The claim of entitlement to a compensable evaluation for a 
metallic foreign body wound of the volar surface of the left 
wrist is denied.

The claim of entitlement to an initial compensable evaluation 
for a shrapnel wound scar of the scrotum is denied.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

